DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The NPL document to Boutin and Besnainou, listed on the IDS filed 1/17/2020, was previously not considered, given no copy was provided. The Applicant has made note that a copy the NPL was provided in the parent application, 16/559,265. Therefore, the Examiner has re-certified the IDS and considered all references.  

Claims

The amendments to claims 1, 3, 16 and 17, the cancellation of claims 2, 1 and 12, and the addition of new claims 21-24, have been accepted.

Allowable Subject Matter

Claims 1, 3-10 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Final Office Action, mailed 12/18/2020, claims 2, 3, 8 and 10-12 were objected to as being dependent upon a rejected base claim, but deemed allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In response, the Applicant has amended independent claims 1, 16 and 17 to include the indicated allowable subject matter of claim 2. The Applicant further filed new independent claim 21, which incorporates the subject matter of original claim 1, indicated allowable subject matter from claim 8, and intervening claim 7, and new independent claim 22, which incorporates the subject matter of original claim 1, indicated allowable subject matter from claim 10, and intervening claim 7.
In light of these amendments, the previously relied upon prior art to Kurmann (CH 671110 A5), Chaki (3,733,425), Murphy (4,843,937), Lee (US 2012/0090449 Chung (10,475,421), Virzi (2,162,595), Cave (5,208,408), Eberbart (2,145,237), Oskar (GB383119A), Molnar (US 2018/0040310) and that which would have been obvious to one of ordinary skill in the art, no longer teach or suggest the claimed invention.
As was recited in the Final Office Action, with regards to the prior art disclosing static or quasi-static force sensors, a static or quasi-static force sensor is a force receiving area that is uniformly force loaded. Piezoelectric elements can work based on a compression mode, and many produce quasi-static measurements. When a piezoelectric element is compressed by a mass with a constant force (i.e. sound post or sound box walls) it can perform in a quasi-static operation. Examples of this can be seen in Murphy and Lee, wherein the piezoelectric elements are positioned within and therefore compressed by the sound post (See Figures cited in Final Office Action). 
As can be seen above, the cited references all teach piezoelectric elements, for use within a sound box cavity and in conjunction with a sound-post assembly, but fail to disclose the use of piezoresistive elements. Such a change from electric to resistive would not have been obvious to one of ordinary skill in the art, given such a modification would affect more than just the material used.
After further search and consideration of the prior art, no references could be found which teach or fairly suggests, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 16, 17, 21 and 22, and their dependent claims 1, 3-10, 13-15, 18-20, 23 and 24, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/16/2021